DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 2, 8, 9, 11, 15, 16, 19, 20 are objected to because of the following informalities:  
Claim 1, line 4, “cuff” should read “a cuff”
Claim 1, line 6, “pressure waveform” should read “pressure waveform;”
Claim 2, line 1, “the method of 1” should read “the method of claim 1”
Claim 8, line 1-2, “estimating magnitude of brachial blood pressure” should read “the estimating magnitude of brachial blood pressure”
Claim 9, line 3, “the parameters of the mathematical model” should read “parameters of the mathematical model”
Claim 9, line 5, “the parameters indicating systolic pressure” should read “parameters indicating systolic pressure”
Claim 11, line 2, “pulse transit time” should read “a pulse transit time”
Claim 15, line 18, “and using a transfer function” should read “using a transfer function”
Claim 16, line 1, “The method of claim 14” should read “The method of claim 15”
Claim 16, line 3, “the parameters of the mathematical model” should read “parameters of the mathematical model”
Claim 16, line 5, “the parameters indicating systolic pressure” should read “parameters indicating systolic pressure”
Claim 19, line 1-2, “The method of claim 17 further comprises determining pulse transit time as a function of mean blood pressure.” should read “The method of claim 18 further comprises determining pulse transit time as a function of mean blood pressure.”
Claim 20, line 17-19, “the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by computer readable instructions executed by a computer processor” should read “the brachial blood pressure estimator, the PVP extractor and the central transformer are implemented by by a non-transitory computer readable medium comprising computer readable instructions executed by a computer processor”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “brachial blood pressure estimator”, “PVP extractor”, “central transformer” in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites the limitation "'an automatic cuff blood pressure monitor” twice in both line 1-2 and line 3.  It is unclear if the two recitations refer to the same element.

Claim 1 recites the limitation "the measured cuff pressure waveform" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim, provided that said “cuff pressure waveform” is yielded, instead of being measured, according to line 3-4 of instant claim 1. For examination purposes, "the measured cuff pressure waveform" is read “the cuff pressure waveform”.
	
Claims 2-14 inherit and do not remedy the deficiencies of independent claim 1.

Claim 6 recites the limitation "the selected representative beat" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interpreted "the selected representative beat" to be “the single representative beat”.

Claim 9 recites the limitation “estimating magnitude of brachial blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram, where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor”. It is unclear if the claim refers to either of the followings:
Interpretation A: 
“estimating magnitude of brachial 20blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram, where the mathematical model is defined in terms of parameters with unknown values, the parameters that indicate systolic pressure and diastolic pressure and parameters that specify a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer”, or
Interpretation B: 
“estimating magnitude of brachial 20blood pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram, where the mathematical model is defined in terms of parameters with unknown values and the parameters indicating systolic pressure and diastolic pressure, and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic blood pressure monitor”.
For examination purposes, examiner has interpreted the claim based on Interpretation A as
listed above.

Claim 15 recites the limitation "'an automatic sphygmomanometer” twice in both line 1-2 and line 3.  It is unclear if the two recitations refer to the same element.

Claim 15 recites the limitation "the measured cuff pressure waveform" in line 6.  There is insufficient antecedent basis for this limitation in the claim, provided that said “cuff pressure waveform” 

Claim 15 recites the limitation "the scaled beats" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner interpreted 'the scaled beats" to be “the one of amplitude or time scaling beats”.

Claims 16-19 inherit and do not remedy the deficiencies of independent claim 15.

Claim 16 recites the limitation “estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram, where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer”. It is unclear if the claim refers to either of the followings:
Interpretation A: 
“estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram, where the mathematical model is defined in terms of parameters with unknown values, the parameters that indicate systolic pressure and diastolic pressure and parameters that specify a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer.”, or,
Interpretation B: 
where the mathematical model is defined in terms of parameters with unknown values and the parameters indicating systolic pressure and diastolic pressure, and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer.”
For examination purposes, examiner has interpreted the claim based on Interpretation A as
listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (American Journal of Hypertension (2016)) (hereinafter “Shih”), in view of Millasseau (King’s College of London (2003)).
Regarding claim 1, Shih teaches a method for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”) using an automatic cuff blood pressure monitor (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, 
Millasseau teaches a method of obtaining an ensemble-averaged pulse, comprising normalizing the pulses in amplitude prior to the ensemble-averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalised to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalised in time and amplitude in order to obtain an average pulse”; pg 149-150; Fig. 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shih with the teachings of Millasseau to equalize the amplitude of the pulses prior to ensemble-averaging beats, that the resulting PVP waveform has a substantially fixed amplitude obtained from averaging with beats. Doing so allows the direct comparison between different beats, and thus allowing averaging of the beats (pg 74, para 3-pg 75, para 1 “Since the 

Regarding claim 2, Shih, in view of Millasseau, teaches the invention of claim 1, and Shih teaches extracting the PVP waveform further comprises identifying a portion of the measured cuff pressure waveform having low cuff pressure (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office measures PVP at a cuff pressure of 60 mmHg, which indicates the PVP measured when WatchBP Office is deflating until deflation where cuff pressure drops to 60 mmHg) and extracting the PVP waveform from the identified portion of the measured cuff pressure waveform (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform).

Regarding claim 10, Shih, in view of Millasseau, teaches the invention of claim 1, and Shih teaches the method further comprises determining central blood pressure waveform using a transfer function, where the transfer function defines a relationship between the central blood pressure and the PVP waveform (pg 1284, col 2, para 2-3 “The algorithms for calculating nSBP-C based on the GTF method, PWA method, and NPMA method were derived in the Generation group with details provided as below…We have created an invasive aorta-to-brachial GTF from the Generation group. To reconstruct 

Regarding claim 13, Shih, in view of Millasseau, teaches the invention of claim 1, and Shih teaches the method further comprises determining central blood pressure waveform using a generalized transfer function (Fig. 1).

Regarding claim 14, Shih, in view of Millasseau, teaches the invention of claim 1, and Shih teaches the method further comprises determining central blood pressure waveform using a regression equation to predict central blood pressure from the scaled PVP waveform (pg 1284, col 2, para 4 “PWA method. We have demonstrated that a multivariate model based on the parameters of arterial compliance and wave reflections derived from the analysis of a brachial pressure waveform can predict iSBP-C.20 Similarly, we created a regression equation from the parameters of the invasive brachial and central aortic pressure waveforms for the present study in the Generation group…The same prediction equation was also used to estimate iSBP-C using the PVR waveform calibrated to nSBP-B and nDBP-B (Figure 1)”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of (American Journal of Hypertension (2013)) (hereafter “Cheng”).
Regarding claim 20, Shih teaches a system for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”), comprising: an automatic blood pressure monitor with an inflatable cuff (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, 
Cheng teaches a method of estimating central blood pressure from brachial systolic blood pressure (Abstract), comprising measuring cuff pressure during inflation and deflation of the cuff and generates a cuff pressure waveform (pg 43, col 2, para 3-6 “The appropriate-size BP cuff was selected according to the manufacturer’s direction and was placed on the subject’s upper left arm with its lower edge 2.5 cm above the antecubital fossa…The prototype automatic CBP monitor was built from a validated oscillometric arm BP monitor (WatchBP Office; Microlife AG, Widnau, Switzerland) to perform PVP and instant PVP waveform analysis for the estimation of central SBP and PP…The pressure transducer (MP3V5050; Freescale Semiconductor, Texas, USA) had a linear range of 0 to 300 mm Hg for acquiring oscillometric signals of cuff pressure”), and high-pass filtering said cuff pressure waveform (pg 43, col 2, para 6-pg 45, col 1, para 1 “An instrumentational amplifier was seated behind the pressure transducer for reducing common mode signal and amplifying oscillometric signals. A band-pass filter was 
It would have been obvious to one of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Shih with the teachings of Cheng, to extract the PVP waveform from a variable-amplitude cuff pressure oscillation waveform obtained by high pass filtering, which minimizes baseline shift according to Cheng (pg 43, col 2, para 6).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau, as applied to claim 1 above, and further in view of Liu et al. (WIPO Publication No. WO 2017/044823 A1) (hereinafter “Liu”).
Regarding claim 8, Shih, in view of Millasseau, teaches the invention of claim 1, but fails to teach estimating magnitude of brachial blood pressure further comprises deriving an oscillogram from the cuff pressure oscillation waveform, and estimating systolic pressure and diastolic pressure for the subject 
Liu teaches a patient-specific method of estimating magnitude of brachial blood pressure (Abstract) comprises using an automatic blood pressure monitor comprises deriving an oscillogram from the cuff pressure oscillation waveform (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure”) and estimating systolic pressure and diastolic pressure for the subject from the oscillogram, where the oscillogram is an amplitude of oscillations in the measured cuff pressure as a function of the measured cuff pressure (para [0013] “The method includes…where the oscillogram is an amplitude of oscillations in measured cuff pressure as a function of the measured cuff pressure; representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Shih, in view of Millasseau, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).

Regarding claim 9, Shih, in view of Millasseau and Liu, teaches the method of claim 8, Liu teaches the method further comprises estimating magnitude of brachial blood pressure by representing .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau, as applied to claim 1 above, and further in view of Gao et al. (Scientific Reports (2016)) (hereinafter “Gao’2016”).
Regarding claim 11, Shih, in view of Millasseau, teaches the invention of claim 10, but fails to teach the transfer function is defined by a tube-load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
Gao’2016 teaches a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  
It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the method of Shih, in view of Millasseau, to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We compared this simple “adaptive transfer function” (ATF) to multiple GTFs using the original patient data that .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Liu and Millasseau.
Regarding claim 15, Shih teaches a method for determining central blood pressure for a subject (Abstract “this study aimed to compare the errors of nSBP-B and noninvasive central systolic blood pressure (nSBP-C) with different techniques in estimating iSBP-C.”) using an automatic sphygmomanometer (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm.”; note WatchBP Office is an automatic cuff blood pressure monitor”), comprising: measuring cuff pressure using an automatic sphygmomanometer during deflation or inflation of a cuff of the automatic sphygmomanometer, thereby yielding a cuff pressure waveform (pg 1284, col 2, para 1-2 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles…The digitized pressure waveforms were off-line analyzed by using an automatic batch program for avoiding inter- and intra-observer variations.”; note WatchBP Office measures PVR at cuff pressure 60mm Hg, which indicates the cuff is at the state of deflation); extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by ensemble averaging the beats of the measured cuff pressure waveform (pg 1284, col 2, para 2 “Consecutive 20–30 beats 
Liu teaches a patient-specific method of estimating systolic pressure and diastolic pressure using an automatic blood pressure monitor (Abstract), comprises deriving an oscillogram from the cuff 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of Shih, to estimate the systolic pressure and diastolic pressure by fitting a mathematical model to an oscillogram derived from a measured cuff pressure oscillation waveform, in order to estimate blood pressure using a patient-specific method, as taught by Liu (para [0005]-[0006]).
Millasseau also teaches a method of obtaining averaged pulse, comprising normalizing the pulse in time and amplitude before ensemble averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalized to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalised in time and amplitude in order to obtain an average pulse”; pg 149-150; Fig. 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 16, Shih, in view of Liu and Millasseau, teaches the invention of claim 15, and Liu teaches the method further comprises estimating systolic pressure and diastolic pressure by representing the oscillogram with a mathematical model and estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram (para [0013] “a variant method is presented for determining blood pressure for a subject. The method includes: measuring cuff pressure using an automatic cuff device during a blood pressure measure of the subject; deriving an oscillogram from the measured cuff pressure…representing the oscillogram with a mathematical model, wherein the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device…estimating the parameters of the mathematical model by fitting the mathematical model to the oscillogram”), where the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath the cuff of the automatic sphygmomanometer (para [0013] “the mathematical model is defined in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure and the parameters specifying a nonlinear blood volume-transmural pressure relationship of the artery underneath cuff of the automatic cuff device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have used the mathematical model of Liu expressed in terms of parameters with unknown values, the parameters indicating systolic pressure and diastolic pressure .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau, as applied to claim 1 above, and further in view of Chen et al. (US Pre-Grant Publication No. US 2009/0149763 A1) (hereinafter “Chen”) and Bratteli et al. (US Pre-Grant Publication No. US 2003/0023173 A1) (hereinafter “Bratteli”).
Regarding claim 3, Shih, in view of Millasseau, teaches the invention of claim 1, but fails to teach extracting the PVP waveform further comprises selecting representative beats of the measured cuff pressure waveform based on average beat length.
Chen teaches a method of determining central blood pressure from brachial artery (Abstract), comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression analysis was performed for prediction of central aortic systolic blood pressure. This model will include primarily the systolic blood pressure estimated from brachial pulse volume recording, age, gender, body weight, height, waist circumference, hip girdle length, and disease history.”). 
Bratteli teaches a method of processing blood pressure pulse waveform (Abstract), comprising selecting representative beats of the measured cuff pressure waveform based on average beat length 

Regarding claim 4, Shih, in view of Millasseau, Chen and Bratteli, teaches the invention of claim 3, and Shih teaches the method further comprises detecting beats in the measured cuff pressure oscillation waveform (pg 1284, col 2, para 1 “The pressure-cuff of validated oscillometric blood pressure monitors (Generation group: WatchBP Office; Microlife AG, Widnau, Switzerland; Validation group: VP-2000, Colin Corporation) which had been customized to perform PVR at a cuff pressure of 60mm Hg, was positioned on the left upper arm…Simultaneous invasive central aortic pressure and noninvasive left brachial PVR waveforms were recorded for consecutive 20–30 beats to cover at least 2 respiratory cycles”) and ensemble averaging the beats in the subset (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and 
Bratteli also teaches computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). It would have been obvious to one of ordinary skill in the art to have selected the subset of detected beats having beat length within a fixed variance of the average beat length using the method of Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli), and to exclude premature beats prior to signal-averaging for estimating central blood pressure, according to Chen (para [0034]).

Regarding claim 5, Shih, in view of Millasseau, Chen and Bratteli, teaches the invention of claim 4, Millasseau further comprises scaling the beats in the subset so the beats are equal in at least one of amplitude or duration prior to the step of ensemble averaging (pg 74, para 3-pg 75, para 1 “Since the purpose of the study was to compare the shape of the waveforms, the amplitude of the DVP was normalised to be equal to that of the pressure pulse. Pulses from each cardiac cycle were identified (see algorithm in appendix 10.4) and normalised in time and amplitude in order to obtain an average pulse”; pg 149-150). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scaled the beats in amplitude and time prior to ensemble averaging, in order to allow the direct comparison between beats, and thus averaging of the beats, according to Millasseau (pg 74, para 3-pg 75, para 1).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Millasseau and Gao’2016, as applied to claim 11 above, and further in view of Gao et al. (IEEE Transactions on Biomedical Engineering (2017)) (hereinafter “Gao’2017”).
Regarding claim 12, Shih, in view of Millasseau and Gao’2016, teaches the invention of claim 11, and Gao’2016 teaches the wave reflection coefficient is set to a nominal value (pg 3, para 2 “The two model parameters, and thus the central BP waveform, are estimated from only the radial BP waveform (sampled at 200 Hz) by assuming that the central BP waveform exhibits exponential diastolic decays (see Fig. 1b). First, values for Td in the wide range of 0 to 150 ms, with increments of 5 ms, and Γ in the physical range of 0 to 1, with increments of 0.05, are selected”; Fig. 1B), but fails to teach pulse transit time is determined based on mean blood pressure. 
Gao’2017 teaches a method of measuring pulse transmit time using mean blood pressure (Abstract; pg 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear arterial tube-load model technique by making the arterial compliance dependent on BP instead of being constant. The resulting nonlinear arterial tube-load model may thus permit estimation of PTT as a function of BP after implicit mathematical elimination of the reflected wave.”; pg 1526, col 2, para 2-pg 1527, col 1, para 1“the model parameters specify a function relating BP to PTT [Td (P)]… the linear arterial tube-load model technique is first applied to the measured waveforms to estimate TdMP, and MP is determined. This pair of values is then substituted into (1) (i.e., Td (P) = Td MP and P =MP) to constrain D2LC0 entirely by the value of α… PTT as a function of BP is finally given as (1) equipped with the α and D2LC0 estimates (see bottom panel of Fig. 3); Equation (1); Fig. 3; note MP denotes mean BP, see pg 1526, col 1, para 3).
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the method of Shih, in view of Millasseau and Gao’2016 to determine the pulse wave .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Liu and Millasseu, as applied to claim 15 and 16 above, and further in view of Gao’2016.
Regarding claim 18, Shih, in view of Liu and Millasseau, teaches the method of claim 16, but fails to teach the transfer function is defined by a tube- load model and parameters of the tube-load model include pulse transit time and a wave reflection coefficient.
Gao’2016 teaches a method of determining central blood pressure for a subject from radial blood pressure waveform using a tube-model adaptive transfer function (Abstract; pg 2, para 3 “The ATF transforms a radial BP waveform into the central BP waveform based on physiologic modeling and knowledge. The procedure is shown in Fig. 1 and described below”; Fig. 1A “Figure 1. Adaptive transfer function (ATF) for deriving the central blood pressure (BP) waveform from a radial BP waveform. (a) Tube-load model of arterial wave transmission and reflection upon which the ATF is based (left).”), and parameters of the tube-load model include pulse transit time and a wave reflection coefficient (Fig. 1A “According to the model, the transfer function relating radial BP [pr(t)] to central BP [pc(t)] may be defined in terms of two parameters, the wave travel time [Td] and wave reflection coefficient [Γ]”).  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Gao’2016 to the method of Shih, in view of Liu and Millasseu, to use a tube-model transfer function with the parameters of pulse transit time and wave reflection coefficient, in order to improve the accuracy of the central blood pressure estimation (pg 2, para 2 “In this study, we conceived a new transfer function for deriving the central BP waveform from a radial BP waveform. First, the transfer function relating radial BP to central BP is defined in terms of a model of arterial wave transmission and reflection with two unknown parameters representing the wave travel time and wave reflection coefficient. We .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Liu and Millasseu, as applied to claim 15 above, and further in view of Chen and Bratteli.
Regarding claim 17, Shih, in view of Liu and Millasseau, teaches the invention of claim 15, Shih teaches the method further comprises extracting a pulse volume plethysmography (PVP) waveform from the measured cuff pressure waveform by detecting beats in the measured cuff pressure oscillation waveform, and ensemble averaging the beats (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously derived invasive brachial and central aortic pressure waveforms and the noninvasive PVR waveform were ensemble-averaged to 1 beat of the respective pressure waveforms.”; note PVP waveform is interpreted as the PVR waveform extracted from ensemble-averaging 20-30 beats of non-invasive pressure waveform), but fails to teach computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length.
Chen teaches a method of determining central blood pressure from brachial artery, comprising excluding premature beats prior to signal-averaging beats of brachial pulse volume traces to obtain a signal-averaged pulse volume recording (para [0034]-[0035] “Two to 10 consecutive beats of the carotid arterial pressure waves, brachial pulse volume traces, and radial artery pressure waves were signal averaged. Premature beats and beats immediately after premature beats were excluded. The signal-averaged carotid and radial arterial pressure wave and brachial pulse volume recording were calibrated by matching the mean and diastolic blood pressures of brachial artery pressure measured by the automated oscillometric sphygmomanometer incorporated in the device…Multiple linear regression 
Bratteli teaches a method of process blood pressure pulse waveform (Abstract), comprising computing an average beat length for the detected beats; selecting a subset of the detected beats, where beats in the subset have a beat length within a fixed variance of the average beat length; and ensemble averaging the beats in the subset (para [0049] “Step 58 performs a beat to beat cross correlation using Pearson's cross-correlation to determine a dominant family of beats, and a heart rate variability restriction is applied in order to select a group of heart beats for further analysis. Beats are accepted that are within ±5% of the median beat length.”). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have selected a subset of beats having a beat length within a fixed variance of the average beat length prior to ensemble averaging the subset, according to the method of Chen and Bratteli, in order to select a dominant family of beats (para [0049] of Bratteli), and exclude premature beats and thus select representative beats for ensemble-averaging for central blood pressure estimation, as taught by Chen (para [0034]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, in view of Liu, Millasseu and Gao’2016, as applied to claim 18 above, and further in view of Gao’2017.
Regarding claim 19, Shih, in view of Liu and Millasseau and Gao’2016, the method of claim 18, but fails to teach the method further comprises determining pulse transit time as a function of mean blood pressure.
Gao’2017 teaches a method of measuring pulse transmit time using mean blood pressure (Abstract; pg 1526, col 1, para 4 “This technique is illustrated in Fig. 3. The technique extends the linear 
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Gao’2017 with the method of Shih, in view of Liu, Millasseau and Gao’2016 to determine the pulse wave transmit time based on mean blood pressure, in order to allow multiple PPT values to be obtained from different BP levels in a cardiac cycle (pg 1525, col 2, para 1; pg 1527, col 1, para 2).

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6 would be allowable for disclosing that the method comprises extracting the PVP waveform by selecting a single representative beat from the measured cuff pressure oscillation waveform and constructing the PVP waveform using the selected representative beat.
As noted with respect to claim 1, Shih teaches the PVP waveform is extracted by ensemble averaging 20-30 beats (pg 1284, col 2, para 2 “Consecutive 20–30 beats series of the simultaneously 

Claim 7 would be allowable because it is dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791